UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                    11/12/2019
ARNOLD SCHWARTZ,                                          :
                                                          :
                                        Plaintiff,        :
                                                          :         19-CV-7846 (VSB)
                      -against-                           :
                                                          :             ORDER
JAMES J. PETERS VA MEDICAL CENTER, :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On October 28, 2019, Defendant filed a motion to dismiss the complaint pursuant to

Federal Rules of Civil Procedure 12(b)(1). (Doc. 6.) Under Federal Rule of Civil Procedure

15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the

complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by November 18, 2019. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

any opposition to the motion to dismiss by November 27, 2019. Defendant’s reply, if any, shall

be served by December 11, 2019. At the time any reply is served, the moving party shall supply

Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules by

mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.
SO ORDERED.

Dated: November 12, 2019
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
